Citation Nr: 1324759	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material has been received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 through December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which declined to reopen the Veteran's claim for service connection for diabetes mellitus, type II.  A timely Notice of Disagreement (NOD) was received from the Veteran in July 2009.  After a Statement of the Case (SOC) was issued in December 2009, the Veteran perfected his appeal via VA Form 9 substantive appeal that was received in February 2010.

In his substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in August 2011 at the New York RO.  Notice to that effect was mailed to the Veteran in June 2011.  In August 2011, the Veteran notified the RO that he wished to withdraw his hearing request.  The Veteran has not made a renewed request for a hearing.

Although a VA Form 21-22 executed in August 2006 reflects that the Veteran initially appointed The American Legion to act as his representative, VA has since received a July 2012 VA Form 21-22 which appoints Disabled American Veterans to represent the Veteran.  The Board recognizes this change in representation.

The issue of the Veteran's entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2007 rating decision denied the Veteran's claim for service connection for diabetes mellitus, type II; notice of that decision was mailed to the Veteran on July 3, 2007; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Veteran's current request to reopen his claim for service connection for diabetes mellitus, type II was received in January 2009.

3.  The evidence associated with the claims file since the RO's June 2007 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran was exposed to herbicides during his active duty service and whether his diabetes mellitus, type II is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's final June 2007 decision is new and material, and the Veteran's claim for service connection for diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

I.  New and Material Evidence

The Veteran's original claim for service connection for diabetes mellitus, type II was denied in a June 2007 rating decision.  As basis for its denial, the RO expressed that the evidence available at that time did not show that the Veteran served in Vietnam, and hence, cannot be presumed to have been exposed to herbicides during his active duty service.  The Veteran did not subsequently appeal the June 2007 rating decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the Veteran's original claims file was apparently misplaced after the June 2007 rating decision was issued.  Although the Veteran's claims file has been recreated, the rebuilt file clearly excludes all claims submissions, development information, procedural records, and evidence that were associated with the claims file prior to the June 2007 rating decision, to include the Veteran's service treatment records.

As listed in the June 2007 rating decision, the evidentiary record at the time of the previous denial apparently consisted of the Veteran's service treatment records; service personnel records; September 2006 notification from the National Personnel Records Center (NPRC) that there was no record that the Veteran was exposed to herbicides during service; May 2007 VA examination report; and private treatment records from Dr.  E.S., dated from August 2002 through December 2006.

The Veteran's current request to reopen his claim for service connection for diabetes mellitus, type II was received in January 2009.  In support of this request, VA has received additional evidence which consists of private treatment records from Dr. E.S. dated from September 2005 through September 2008; VA treatment records dated from May 2007 through July 2008; lay statements from the Veteran dated March 2009; and copies of excerpts of the Veteran's service personnel records.  The Board also notes that in the development of this request, the RO undertook renewed efforts to corroborate the Veteran's claimed herbicide exposure.  A February 2009 response from the NPRC, however, indicated that the Veteran's service treatment records were unavailable as they were previously provided to the RO.

In a June 2009 rating decision, the RO declined to reopen the Veteran's claim after determining that the newly received evidence did not relate to the previously unestablished fact of whether the Veteran was exposed to Agent Orange during his active duty service, and hence, did not raise a reasonable possibility of substantiating his claim.  As discussed in the above introduction, the Veteran now seeks appeal of that decision.

The newly received VA and private treatment records reflect that the Veteran has been followed for management of diabetes mellitus, type II.

The service personnel record excerpts received from the Veteran reflect that the Veteran was attached to the 432nd Munitions Maintenance Squadron when he was deployed to Udorn Air Force Base in Thailand from April through August of 1967.  An August 1967 performance evaluation reflects that, while stationed in Thailand, the Veteran performed the duties of a munitions disposal specialist and performed numerous explosive ordinance disposal (EOD) operations which included the recovery and disposal of over 10,000 rounds of unserviceable ammunition.  Neither the evaluation report nor the remaining service personnel records indicate where the Veteran's EOD operations took place.

In a March 2009 letter, the Veteran alleged that he was required to perform duties at various crash sites on a daily basis and that many of these sites were located in Vietnam.  He alleged further that the twin engine military aircraft which he rode enroute to these crash sites were the same aircraft that were used on rescue missions in Vietnam on a daily basis.  Thus, he also argues that he was exposed to "dusty chemicals" such as herbicides from riding on board this aircraft.  Finally, the Veteran alleged further that he took R&R on one occasion at Clark Air Force Base in Da Nang, Vietnam.

Overall, the current evidentiary record appears to raise the possibility that the Veteran was exposed to herbicides during his active duty service, and also, that the Veteran was required to perform duties and took R&R in Vietnam thereby presumably exposing himself to herbicides during his active duty service.  In view of the same, coupled with the medical evidence which shows current diagnosis and treatment for diabetes mellitus, type II, the evidence appears to raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for a diabetes mellitus, type II is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a diabetes mellitus, type II is reopened.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development of the service connection claim is necessary.

As noted above, excerpts of service personnel records received from the Veteran confirm that the Veteran was a munitions disposal specialist while attached to the 432nd Munitions Maintenance Squadron at Udorn Air Force Base in Thailand from April through August of 1967.  During that time, he frequently performed EOD operations at crash sites that may have been located in Vietnam.  As alleged by the Veteran, he may also have taken R&R at Clark Air Force Base in Da Nang, Vietnam.

According to the June 2007 rating decision that denied the Veteran's original claim for service connection, evidence that was considered included the Veteran's service treatment records but not the Veteran's service personnel records.  Concurrently, the Board notes that, in the development of the Veteran's current request to reopen his claim, the RO did unsuccessfully attempt to request the Veteran's service treatment records, but once again, did not request his service personnel records.  Thus, although it would appear that the Veteran's service treatment records have been lost with the Veteran's original claims file, it would appear likely that the Veteran's service personnel records remain in the possession of the NPRC, as they were never previously requested.  The service personnel records may contain additional relevant information that may substantiate the Veteran's purported duties in Vietnam, and also, to his purported R&R at Clark Air Force Base in Da Nang, Vietnam.  Accordingly, the RO should obtain the Veteran's complete service personnel records from the NPRC or any other appropriate department or agency.  38 C.F.R. § 3.159(c)(2).

Also, the record reflects that no previous efforts have been made to obtain unit history records pertinent to the 432nd Munitions Maintenance Squadron's operations at Udorn Air Force Base, Thailand from April through August of 1967.  It is likely that these unit history records may contain information pertinent to the occurrence and frequency of EOD operations performed by that unit in Vietnam during the Veteran's period of deployment.  Such information is highly relevant to the question of whether the Veteran performed duties in Vietnam, and hence, whether the Veteran may be presumed to have been exposed to herbicides during his active duty service.  As such, the RO should obtain these unit records.  38 C.F.R. § 3.159(c)(2).

Finally, the Veteran was afforded a VA examination for his diabetes mellitus, type II in May 2007.  During the examination, the examiner confirmed the Veteran's diabetes mellitus diagnosis but did not offer an opinion as to whether the diabetes mellitus was sustained during his active duty service or was related to an injury, illness, or event (such as herbicide exposure) during his active duty service.

Here, in addition to his allegations that he spent part of his active duty service in Vietnam, the Veteran has also alleged that he rode in military aircraft that routinely performed rescue operations in Vietnam, and hence, may have been exposed to "dusty chemicals" such as herbicides.  In view of the nature of the Veteran's documented service as a munitions disposal specialist and in view of his documented deployment to Udorn Air Force Base, Thailand, the Board finds that it is likely that the Veteran did ride on board aircraft that routinely performed duties in Vietnam.  Accordingly, the absence of any opinion as to whether the Veteran's diabetes mellitus was sustained during his active duty service or was related to an injury, illness, or event (such as herbicide exposure) during his active duty service renders the May 2007 opinion insufficient.  If the Veteran's service personnel records and/or the unit records requested above do not permit the RO to presume that the Veteran was exposed to herbicides during his active duty service, then the Veteran should be arranged to undergo a new VA examination of his diabetes mellitus to determine the foregoing question.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his diabetes mellitus, type II since March 2009.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for diabetes mellitus, type II.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his service personnel records and the unit history records for the 432nd Munitions Maintenance Squadron at Udorn Air Force Base, Thailand from April through August of 1967, and also, to arrange a new VA examination to assess the etiology of his diabetes mellitus, type II.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his diabetes mellitus, type II since March 2009.

2.  Obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain the Veteran's service personnel records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Obtain the unit history records for the 432nd Munitions Maintenance Squadron's operations at Udorn Air Force Base, Thailand from April through August of 1967.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above development has been completed to the extent possible, and if the Veteran's service personnel records and/or the unit records do not permit the RO to presume that the Veteran was exposed to herbicides during his active duty service, then the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to assess the cause and origin of the Veteran's diabetes mellitus, type II.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the claims file in its entirety in conjunction with the examination.  For purposes of this examination, the examiner should presume that the Veteran flew on a daily basis in aircraft that had themselves been exposed to herbicides while taking off, flying, and landing in Vietnam.

All necessary tests and studies should be performed.  The examiner must express an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's diabetes mellitus, type II was sustained during his active duty service or was related to an injury, illness, or event (such as herbicide exposure from aircraft) during his active duty service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issue of entitlement to service connection for diabetes mellitus, type II should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


